¶23 (concurring) — I agree with the result the majority reaches. I write simply to point out that the instruction that the defendant claims was insufficient is almost identical to the instruction we approved in State v. Willis, 153 Wn.2d 366, 103 P.3d 1213 (2005). Although I joined the dissent in Willis, believing that the Willis jury instruction did not adequately inform the jury that it must find a relationship between the defendant, the *498crime, and the weapon, that battle was lost when a majority of this court said that a nexus instruction was “not required.” Id. at 374. Although we did indicate in Willis that in some factual circumstances, the inclusion of nexus language in a jury instruction would not be error and “might assist the jury in reaching its decision,” id. at 374 n.2, no nexus instruction was requested by Eckenrode. I, therefore, see no reason to discuss the issue.
Alexander, C.J.
*498Fairhurst, J., concurs with Alexander, C.J.